Citation Nr: 1803708	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of the Veteran who died in September 2011 and served his country honorably on active duty from July 1968 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

In a November 2017 Appellant's Brief, the Veteran's attorney specifically requested that the Board remand this case so that private treatment records from the Veteran's cardiologist, Dr. M., could be requested and obtained, and so that another medical opinion addressing whether the Veteran had ischemic heart disease that was a principal or contributory cause of the Veteran's death could be provided with the benefit of review of such records.  Indeed, the March 2017 VA examiner who provided the most recent opinion on the matter could not identify whether ischemic heart disease or coronary artery disease (CAD) existed at the time of the Veteran's death, noting in part that records from Dr. M. were unavailable for review.  The Veteran's attorney argues that Dr. M's records are relevant not only to the question of whether the diagnosis existed, but also to the question of whether such disability played a role in causing the Veteran's death.  

In light of the Appellant's attorney's specific request for remand for the reasons noted above, the Board will order the development requested.  Indeed, VA is required to "make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C. § 5103A(a)(1) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant and her attorney a letter requesting that the Appellant provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to specifically include all treatment records from the Veteran's cardiologist, Dr. M.  

2.  If the Appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 (2017).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician, based on claims review (if possible), to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran had ischemic heart disease (to include coronary artery disease) prior to his death, and, if so, whether such disability at least as likely as not caused or contributed to his death. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion report should include discussion of the Veteran's documented medical history.  

The physician should render an opinion, consistent with sound medical judgement, as to the following:

a.  Is it at least as likely as not (probability of 50% or greater) that the Veteran had ischemic heart disease prior to his death?  The examiner should comment on the fact that the Veteran was diagnosed with coronary artery calcification shortly before his death.

For purposes of the requested opinion, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

For purposes of the requested opinion, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.

b.  If the Veteran had ischemic heart disease, is it is at least as likely as not (probability of 50% or greater) that the Veteran's ischemic heart disease was a principal or contributory cause of his death?  The examiner should comment upon the fact that the Veteran's death certificate indicated that cardiovascular arrest was one cause of death (in addition to gastroesophageal cancer).

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

4.  After completing the above actions and any additional development deemed necessary, readjudicate the claim.  If the benefit sought is not granted, the Appellant and her attorney should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V.  Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




